DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 10, and 19 being independent. Claims 1, 3, 5, 6, 8, 10, 12, 14, 15, 17, and 19 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 March 2020, and 24 September 2021 has been considered by the examiner.
Note: As requested with the filing of the IDS on 24 September 2021, the IDS submitted 21 September has not been considered by Examiner. As noted by the applicant, the references submitted on the 24 September 2021 are the same as those submitted on 21 September 2021. The difference between the IDS submitted on the 21 September 2021 and the IDS submitted on 24 September 2021 is that the one from the 24th has the correct certification statement checked.
Response to Arguments
Applicant’s arguments, see page 10, filed 31 January 2022, with respect to the objections to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objections to the specification have been withdrawn. 
Applicant’s arguments, see page 11, filed 31 January 2022, with respect to the objections to the drawings, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The terms 502(1)-502(7) are clear in light of fig. 5 and at least paragraph 44. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 11, filed 31 January 2022, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 11, filed 31 January 2022, with respect to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-20 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua A. Hamberger (Reg. No. 59,955) on 07 March 2022.

The application has been amended as follows: 
1. (Currently Amended) A method for performing ray tracing for a ray, the method comprising:
based on first traversal of a bounding volume hierarchy, identifying a first memory page that is classified as resident according to a page table; 
obtaining a first portion of the bounding volume hierarchy associated with the first memory page; 
traversing the first portion of the bounding volume hierarchy according to a ray intersection test;
based on second traversal of the bounding volume hierarchy, identifying a second memory page that is classified as valid and non-resident according to the page table;

10. (Currently Amended) A system for performing ray tracing for a ray, the system comprising:
a memory storing memory pages of a bounding volume hierarchy; and a processor configured to:
based on first traversal of a bounding volume hierarchy, identify a first memory page that is classified as resident according to a page table; 
obtain a first portion of the bounding volume hierarchy associated with the first memory page; 
traverse the first portion of the bounding volume hierarchy according to a ray intersection test;
 based on second traversal of the bounding volume hierarchy, identify a second memory page that is classified as valid and non-resident according to the page table;
in response to the second memory page being classified as valid and nonresident, processing as if a miss occurs for each node of the bounding volume hierarchy within the second memory page.

19. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform ray tracing for a ray, by:
based on first traversal of a bounding volume hierarchy, identifying a first memory page that is classified as resident according to a page table;
obtaining a first portion of the bounding volume hierarchy associated with the first memory page;
traversing the first portion of the bounding volume hierarchy according to a ray intersection test;
 according to the page table;
in response to the second memory page being classified as valid and nonresident, processing as if a miss occurs for each node of the bounding volume hierarchy within the second memory page.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest each and every claimed limitation. For instance, with respect to claim 1, the prior art of record does not teach or reasonably suggest at least “based on first traversal of a bounding volume hierarchy, identifying a first memory page that is classified as resident according to a page table; obtaining a first portion of the bounding volume hierarchy associated with the first memory page; traversing the first portion of the bounding volume hierarchy according to a ray intersection test; based on second traversal of the bounding volume hierarchy, identifying a second memory page that is classified as valid and non-resident according to the page table; in response to the second memory page being classified as valid and nonresident, processing as if a miss occurs for each node of the bounding volume hierarchy within the second memory page.”  Claims 10 and 19 recite substantially similar limitations as to that of claim 1. Accordingly, claims 1, 10, and 19 are found to be allowable. Claims depending thereon are also found to be allowable for at least the reason(s) set forth for the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613